DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/29/2022 has been entered. Claims 1-5 and 9-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure discloses the elements 130 and 128 in figure 10 but is silent regarding wherein the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device and is operable to determine if the cartridge of medicament has been inserted into the cartridge retainer when the hinged door is in the closed position as recited in claims 1 and 17. Claims 2-5 and 9-16 being dependent on claim 1 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 9, 11, 12 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Ford et al. (US 5,681,285), in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) and further in view of Sanderson et al. (US 5,176,502).
Regarding claim 1, Pongpairochana discloses a drug delivery device (figure 15) comprising: 
an actuator 86 configured to advance a stopper in a cartridge of medicament 83 via a piston rod 84 mechanically linked (all the mechanics connecting element 84 with element 86 as shown in figure 2) to the actuator 86, the piston rod 84 being moveable between a first fully withdrawn position and a second fully extended position (paragraph 0105, “retracted position” and “fully extended position” is construed at the position of element 84 inside element 83 where all the contents inside element 83 gets delivered to patient); 
a cartridge retainer 82 configured to receive the cartridge of medicament 83, wherein the cartridge retainer 82 comprises a hinged door 88 rotatable about a pivot point 90 between an open position (position of element 88 shown in figure 14) and a closed position (position of element 88 shown in figure 15), the hinged door 88 including an internal cavity (hollow portion inside element 88 for receiving element 83) configured to receive the cartridge of medicament 83, wherein the hinged door 88 can only be opened when the piston rod 84 is in the first fully withdrawn position (paragraph 0116, lines 7-10, paragraph 0117), an electronic cartridge detection system 66 (figure 12) configured to determine if the cartridge of medicament has been inserted into the cartridge retainer (paragraphs 0035, 0067) wherein the electronic cartridge detection system is operable to determine if the cartridge of medicament has been inserted into the cartridge retainer 82 when the hinged door is in the closed position (element 66 should be able to read markings when the door is in closed position). Pongpairochana is silent regarding an actuator being a motor and a microprocessor in one embodiment and wherein the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device. However, Pongpairochana discloses in a different embodiment (figure 2) comprising a motor 43 and a microprocessor 6 for the purpose of using a well-known alternative means to control the operation of the drug delivery device (paragraph 0028). Pongpairochana further discloses a placement of the sensor 115, 116 located on internal surface wall of the drug delivery device (paragraph 0113, lines 3-9) and alternative placement of the sensor to detect the presence of the structure (paragraph 0113, lines 3-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the drug delivery device in one embodiment of Pongpairochana to incorporate a motor and a microprocessor as taught and wherein the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device by different embodiment of Pongpairochana for the purpose of using a well-known alternative means to control the operation of the drug delivery device (paragraph 0028) and alternative placement of the sensor to detect the presence of the structure (paragraph 0113, lines 3-9). It is further construed that the drug delivery device of Pongpairochana modified in view of different embodiment of Pongpairochana will result in having a piston rod mechanically linked to the motor.
Pongpairochana is further silent regarding a sounder operatively connected to the microcontroller and configured to generate a range of tones. 
However, Ford teaches a design of an injector comprising a sounder (a device that generates “alarm sounds” recited on column 15, lines 44-46 and “beeps” recited in column 16, lines 9-11, column 23, lines 58-59) operatively connected to the microcontroller and configured to generate a range of tone (column 16, lines 9-11, column 23, lines 58-59, total number of beeps varying is construed as range of tones) for the purpose of including a safety enhancement of ensuring the proper positioning of the cartridge into the cartridge retainer (column 15, lines 27-30) and notifying the user regarding the tasks that requires user’s attention (column 16, lines 9-13, column 23, lines 58-59). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the drug delivery device of Pongpairochana to incorporate a sounder operatively connected to the microcontroller and configured to generate a range of tones as taught by Ford for the purpose of including a safety enhancement of ensuring the proper positioning of the cartridge into the cartridge retainer (column 15, lines 27-30) and notifying the user regarding the tasks that requires user’s attention (column 16, lines 9-13, column 23, lines 58-59).
While the combination of Pongpairochana and Ford will let the user define the different tones based on the user’s desire since Ford teaches the use of different tones (column 16, lines 9-11, column 23, lines 58-59) but is silent regarding specifically about a first tone indicating a completion of a dose delivery; a second tone indicating an operational error of the drug delivery device; and a third tone indicating a cartridge that is not properly coded has been inserted into the cartridge retainer.
However, Sanderson teaches a design of a drug delivery device 20 (figure 1) comprising a range of tones (column 12, lines 2-16) comprising: a first tone (column 12, lines 7-13) indicating the completion of a dose delivery; and a second tone (column 12, lines 5-13) indicating an operational error of the drug delivery device for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
Furthermore Evans teaches a design of a drug delivery device to generate a tone indicating a cartridge that is not properly coded has been inserted into the cartridge retainer 148 (figure 3a element 148 holds/retains the cartridge via element 134, paragraph 0069, lines 15-27) for the purpose of alerting the technician about the wrong drug being infused to the patient and protecting patient from medical complications (paragraph 0069, lines 15-27).
It is further construed that one of ordinary skill in the art when modifying Pongpairochana in view of Evans will include an alarm condition to indicate a cartridge that is not properly coded has been inserted into the cartridge retainer and furthermore, modifying in view of Sanderson will result in assigning an alarm tone (i.e. second tone).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the application of range of tones of Sanderson into Pongpairochana to incorporate a first tone indicating a completion of a dose delivery; a second tone indicating an operational error of the drug delivery device; and indicating that an incorrect cartridge has been inserted into the cartridge retainer as taught by Sanderson for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the drug delivery device of Pongpairochana to incorporate indicating the alarm condition for inserting the cartridge that is not properly coded as taught by Evans for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
While Pongpairochana, Sanderson and Evans teach different alarm conditions, the combination of these references do not teach using different sounds for different alarm conditions i.e. further having different sounds of second tone.
However, Sealfon teaches a design of a fixed volume infusion device including separate alarm devices (column 4, lines 60-63) for the purpose of distinguishing between different alarm conditions (column 4, lines 60-63).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the drug delivery device of Pongpairochana to incorporate different alarm conditions as taught by Sealfon for the purpose of distinguishing between different alarm conditions (column 4, lines 60-63).
Additionally Examiner construes that Poinpairochana/Evan/Sanderson modification in view of Sealfon will result in having a first tone indicating a completion of a dose delivery; a second tone indicating an operational error of the drug delivery device; and a third tone indicating a cartridge that is not properly coded has been inserted into the cartridge retainer.

Regarding claim 2, Pongpairochana is silent regarding where in the sounder is further configured to generate a fourth tone indicating that an alarm condition is triggered. However, Ford discloses wherein the sounder (a device that generates “alarm sounds” recited on column 15, lines 44-46 and “beeps” recited in column 16, lines 9-11, column 23, lines 58-59) is further configured to generate a fourth tone (column 16, lines 9-11, as explained in the rejection of claim 1 above, Ford discloses varying number of beeps to notify the user regarding different condition wherein the “beep repeatedly” is construed as a “fourth tone”) indicating that an alarm condition (“pump’s keyboard has been idle in stand-by state for two minutes continuously” in column 16, lines 7-9 is construed as an alarm condition) is triggered for the purpose of notifying the user regarding the tasks that requires user’s attention (column 16, lines 9-13, column 23, lines 58-59).

Regarding claim 9, Pongpairochana is silent regarding wherein electronic cartridge detection system is further configured to detect a drug type contained in the cartridge of medicament.
However, Ford teaches wherein the electronic cartridge detection system (system formed by elements 33, switches as disclosed in column 15, lines 31-34 and column 9, lines 31-41) is further configured to detect a drug type (column 27, lines 37-39, 51-54) contained in the cartridge of medicament 28 for the purpose of automatically configuring the drug delivery device based on the drug type and/or enhancing patient’s safety by determining if the drug is expired (column 27, lines 37-39, 51-54).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the drug delivery device of Pongpairochana to incorporate wherein electronic cartridge detection system is further configured to detect a drug type contained in the cartridge of medicament as taught by Ford for the purpose of automatically configuring the drug delivery device based on the drug type and/or enhancing patient’s safety by determining if the drug is expired (column 27, lines 37-39, 51-54).

Regarding claim 11, Pongpairochana discloses wherein the drug delivery device further comprises a display 110 (figure 41) but is silent regarding if the display is a digital display.
However, Ford teaches wherein the drug delivery device 10 further comprises a digital display 14 for the purpose of using an alternative means to display the information/data in a digital manner (figure 2, column 5, lines 20-23).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the display of Pongpairochana to incorporate a digital display as taught by Ford for the purpose of using an alternative means to display the information/data in a digital manner (figure 2, column 5, lines 20-23).

Regarding claim 12, Pongpairochana is silent regarding wherein the digital display is configured to provide a visual indication of the operational error.
However, Ford teaches wherein the digital display 14 is configured to provide a visual indication of the operational error (column 15, lines 35-39) for the purpose of alerting the user visually requiring user’s attention in order to properly operate the drug delivery device (column 15, lines 35-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at time the invention was made to modify the display of Pongpairochana to incorporate wherein the digital display is configured to provide a visual indication of the operational error as taught by Ford for the purpose of alerting the user visually requiring user’s attention in order to properly operate the drug delivery device (column 15, lines 35-39).

Regarding claim 15, Pongpairochana is silent regarding wherein the digital display provides visual confirmation that the cartridge of medicament has been inserted into the cartridge retainer.
However, Ford teaches wherein the digital display 14 (figure 4 shows digital numbers therefore, element 14 is construed as digital display) provides visual confirmation (column 23, lines 9-16) that the cartridge of medicament has been inserted into the cartridge retainer 24, 26 for the purpose of alerting the user that user can proceed forward with other actions needed in order to proceed with the drug delivery using the drug delivery device 9column 23, lines 9-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the digital display of Pongpairochana to incorporate wherein the digital display provides visual confirmation that the cartridge of medicament has been inserted into the cartridge retainer as taught by Ford for the purpose of alerting the user that user can proceed forward with other actions needed in order to proceed with the drug delivery using the drug delivery device 9column 23, lines 9-16).

Regarding claim 16, Pongpairochana discloses wherein the drug delivery device further comprises a motorized drug expelling mechanism (as explained in the rejection of claim 1 above, incorporation of motor to push the piston is construed as a motorized drug expelling mechanism).

Regarding claim 17, Pongpairochana discloses a method of operating a drug delivery device (figure 15) comprising: 
an actuator 86 configured to advance a stopper in a cartridge of medicament 83 via a piston rod 84 mechanically linked (all the mechanics connecting element 84 with element 86 as shown in figure 2) to the actuator 86, the piston rod 84 being moveable between a first fully withdrawn position and a second fully extended position (paragraph 0105, “retracted position” and “fully extended position” is construed at the position of element 84 inside element 83 where all the contents inside element 83 gets delivered to patient); 
a cartridge retainer 82 configured to receive the cartridge of medicament 83, wherein the cartridge retainer 82 comprises a hinged door 88 rotatable about a pivot point 90 between an open position (position of element 88 shown in figure 14) and a closed position (position of element 88 shown in figure 15), the hinged door 88 including an internal cavity (hollow portion inside element 88 for receiving element 83) configured to receive the cartridge of medicament 83, wherein the hinged door 88 can only be opened when the piston rod 84 is in the first fully withdrawn position (paragraph 0116, lines 7-10, paragraph 0117). Pongpairochana is silent regarding an actuator an actuator being a motor and a microprocessor in one embodiment wherein the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device. However, Pongpairochana discloses in a different embodiment (figure 2) comprising a motor 43 and a microprocessor 6 for the purpose of using a well-known alternative means to control the operation of the drug delivery device (paragraph 0028). Pongpairochana further discloses a placement of the sensor 115, 116 located on internal surface wall of the drug delivery device (paragraph 0113, lines 3-9) and alternative placement of the sensor to detect the presence of the structure (paragraph 0113, lines 3-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the drug delivery device in one embodiment of Pongpairochana to incorporate a motor and a microprocessor as taught and wherein the electronic cartridge detection system is provided along an internal surface wall of the drug delivery device by different embodiment of Pongpairochana for the purpose of using a well-known alternative means to control the operation of the drug delivery device (paragraph 0028) and alternative placement of the sensor to detect the presence of the structure (paragraph 0113, lines 3-9). It is further construed that the drug delivery device of Pongpairochana modified in view of different embodiment of Pongpairochana will result in having a piston rod mechanically linked to the motor. Pongpairochana is further silent regarding a sounder operatively connected to the microcontroller, the method comprising the steps of: the drug delivery device determining that a dose delivery is completed or that an operational error of the drug delivery device has occurred or that an incorrect cartridge has been inserted into the cartridge retainer. 
However, Ford teaches a design of an injector comprising a sounder (a device that generates “alarm sounds” recited on column 15, lines 44-46 and “beeps” recited in column 16, lines 9-11, column 23, lines 58-59) operatively connected to the microcontroller and the method comprising the steps of: the drug delivery device determining that a dose delivery is completed or that an operational error (column 15, lines 27-29, 42-48, column 16, lines 9-11) for the purpose of including a safety enhancement of ensuring the proper positioning of the cartridge into the cartridge retainer (column 15, lines 27-30) and notifying the user regarding the tasks that requires user’s attention (column 16, lines 9-13, column 23, lines 58-59). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the drug delivery device of Pongpairochana to incorporate the method comprising the steps of: the drug delivery device determining that a dose delivery is completed or that an operational error of the drug delivery device has occurred or that an incorrect cartridge has been inserted into the cartridge retainer as taught by Ford for the purpose of including a safety enhancement of ensuring the proper positioning of the cartridge into the cartridge retainer (column 15, lines 27-30) and notifying the user regarding the tasks that requires user’s attention (column 16, lines 9-13, column 23, lines 58-59).
While the combination of Pongpairochana and Ford will let the user define the different tones based on the user’s desire since Ford teaches the use of different tones (column 16, lines 9-11, column 23, lines 58-59) but is silent regarding specifically about where it is determined that the dose delivery is completed, the sounder generating a first tone after completion of the dose delivery; and where it is determined that an operational error of the drug delivery device has occurred, the sounder generating a second tone after occurrence of the operational error of the drug delivery device; and where it is determined that an incorrect cartridge has been inserted into the cartridge retainer, generating a third tone.
However, Sanderson teaches where it is determined that the dose delivery is completed, the sounder generating a first tone (column 12, lines 7-13) after completion of the dose delivery; and where it is determined that an operational error of the drug delivery device has occurred, the sounder generating a second tone (column 12, lines 5-13) after occurrence of the operational error of the drug delivery device for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
Furthermore Evans teaches a design of a drug delivery device to generate a tone indicating a cartridge that is not properly coded has been inserted into the cartridge retainer 148 (figure 3a element 148 holds/retains the cartridge via element 134, paragraph 0069, lines 15-27) for the purpose of alerting the technician about the wrong drug being infused to the patient and protecting patient from medical complications (paragraph 0069, lines 15-27).
It is further construed that one of ordinary skill in the art when modifying Pongpairochana in view of Evans will include a drug delivery device determining a cartridge that is not properly coded has been inserted into the cartridge retainer and furthermore, modifying in view of Sanderson will result in assigning an alarm tone (i.e. second tone).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the application of range of tones of Sanderson into Pongpairochana to incorporate a first tone indicating a completion of a dose delivery; a second tone indicating an operational error of the drug delivery device; and indicating that an incorrect cartridge has been inserted into the cartridge retainer as taught by Sanderson for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
Additionally, it would have been prima facie obvious to one of ordinary skill in the art to modify the drug delivery device of Pongpairochana to incorporate indicating the alarm condition for inserting the cartridge that is not properly coded as taught by Evans for the purpose of differentiating the alert notification to the user (column 12, lines 2-16).
While Pongpairochana, Sanderson and Evans teach different alarm conditions, the combination of these references do not teach using different sounds for different alarm conditions i.e. further having different sounds of second tone.
However, Sealfon teaches a design of a fixed volume infusion device including separate alarm devices (column 4, lines 60-63) for the purpose of distinguishing between different alarm conditions (column 4, lines 60-63).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the drug delivery device of Pongpairochana to incorporate different alarm conditions as taught by Sealfon for the purpose of distinguishing between different alarm conditions (column 4, lines 60-63).
Additionally Examiner construes that Poinpairochana/Evan/Sanderson modification in view of Sealfon will result in having a first tone indicating a completion of a dose delivery; a second tone indicating an operational error of the drug delivery device; and a third tone indicating a cartridge that is not properly coded has been inserted into the cartridge retainer.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Sanderson et al. (US 5,176,502) in view of Ford et al. (US 5,681,285), in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) as applied to claim 1 above, and further in view of Gontowski, Jr. (US 4,450,415).
Regarding claim 3, Pongpairochana/Sanderson/Ford/Evans/Sealfon (hereinafter referred as “modified Pongpairochana”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Pongpairochana is silent regarding wherein the sounder is driven by a pulse-width modulation (PWM) output from the microcontroller.
However, Gontowski, Jr. teaches a design of an alterable mode-oscillator circuit comprising a pulse-width modulation (PWM) output (column 1, lines 8-12) for the purpose of generating distinctive audible alarm signals (column 1, lines 8-12).
It is construed that since the audible output is generated from the microcontroller of modified Pongpairochana, the modified device formed by modifying modified Pongpairochana in view of Gontowski, Jr. will result in having the sounder is driven by a pulse-width modulation (PWM) output from the microcontroller.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the sounder of modified Pongpairochana to incorporate a pulse-width modulation (PWM) output from the microcontroller as taught by Gontowski, Jr. for the purpose of generating distinctive audible alarm signals (column 1, lines 8-12).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Sanderson et al. (US 5,176,502) in view of Ford et al. (US 5,681,285), in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) as applied to claim 1 above, and further in view of Hohl et al. (US 2007/0233051 A1).
Regarding claim 4, modified Pongpairochana discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Pongpairochana is silent regarding wherein the sounder is configured to play polyphonic tones.
However, Hohl teaches a design of a drug delivery device (figure 4) wherein the sounder is configured to play polyphonic tones (paragraph 0026, lines 1-7) for the purpose of using a well-known alternative audible means to alert the user (paragraph 0026, lines 1-7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified sounder of modified Pongpairochana to incorporate wherein the sounder is configured to play polyphonic tones as taught by Hohl for the purpose of using a well-known alternative audible means to alert the user (paragraph 0026, lines 1-7). Furthermore, according to MPEP 2144.06 (II), it is well known in the art to substitute equivalents known for the same purpose.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Sanderson et al. (US 5,176,502) in view of Ford et al. (US 5,681,285) in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) as applied to claim 1 above and further in view of Davis (US 5,848,988).
Regarding claim 5, modified Pongpairochana discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Pongpairochana is silent regarding wherein the sounder is configured to play stored voice commands and prompts to assist a user in operating the drug delivery device.
However, Davis teaches a design of an infusion device (figure 1) comprising wherein the sounder (column 2, lines 17-34) is configured to play stored voice commands and prompts to assist a user in operating the drug delivery device for the purpose of assisting patient remotely if needed (column 2, lines 35-40).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the sounder of modified Pongpairochana to incorporate wherein the sounder is configured to play stored voice commands and prompts to assist a user in operating the drug delivery device as taught by Davis for the purpose of assisting patient remotely if needed (column 2, lines 35-40).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Sanderson et al. (US 5,176,502) in view of Ford et al. (US 5,681,285) in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) as applied to claim 1 above and further in view of Berndtsson (US 4,318,399).
Regarding claim 10, modified Pongpairochana discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ford further discloses wherein the drug delivery device 10 further comprises sensor (column 9, lines 47-51) configured to determine a position of a stopper in a cartridge of medicament 28 inserted into the drug delivery device 10 but is silent regarding the sensor being one or more switches.
However, Berndtsson teaches a design of a respirator apparatus comprising one or more switches (column 2, lines 61-68) for the purpose of detecting the position of the stopper (column 2, lines 61-68).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have replaced the sensor of modified Pongpairochana to incorporate one or more switches as taught by Berndtsson for the purpose of detecting the position of the stopper (column 2, lines 61-68). According to MPEP 2144.06(II), it is well known for one of ordinary skill in the art, to substitute equivalents known for the same purpose.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pongpairochana (US 2007/0197968 A1) in view of Sanderson et al. (US 5,176,502) in view of Ford et al. (US 5,681,285) in view of Evans (US 2001/0056258 A1), in view of Sealfon (US 4,921,480) as applied to claim 1 above and further in view of Crankshaw et al. (US 4,741,732).
Regarding claim 13, modified Pongpairochana discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 11. Modified Pongpairochana is silent regarding wherein the digital display is configured to provide a visual indication of a dose dispense status.
However, Crankshaw teaches a design of a drug delivery apparatus comprising the digital display 110 (figure 12) is configured to provide a visual indication of a dose dispense status (column 12, lines 37-42) for the purpose of providing status of the progression of the drug delivery to the user (column 12, lines 37-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the digital display of modified Pongpairochana to incorporate wherein the digital display is configured to provide a visual indication of a dose dispense status as taught by Crankshaw for the purpose of providing status of the progression of the drug delivery to the user (column 12, lines 37-42).

Regarding claim 14, modified Pongpairochana discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 11. Modified Pongpairochana is silent regarding wherein the digital display is configured to provide a visual indication of a battery level.
However, Crankshaw teaches a design of a drug delivery apparatus comprising the digital display 112 (figure 12) is configured to provide a visual indication of a battery level (column 9, lines 10-13) for the purpose of providing status of the battery to the user (column 9, lines 10-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the digital display of modified Pongpairochana to incorporate wherein the digital display is configured to provide a visual indication of a battery level as taught by Crankshaw for the purpose of providing status of the battery to the user (column 9, lines 10-13).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783